Exhibit 99.1 Reveal (formerly Millenium at Warner Center) - Los Angeles, CA 2orld November 15-17, 2011 At IPO, Essex owned 16 multifamily properties (4,410 units); currently, Essex has ownership in 155 apartment communities (32,076 units) §Multifamily REIT dedicated to supply-constrained markets -Formed in 1971 -Initial Public Offering in June 1994 •IPO stock price was $19.50 a share •Today the stock trades around $134 per share §Highest total return of any REIT since IPO -1,834% (Source: SNL Financial) §Cumulative Dividend paid in excess of $50 per share since IPO §Consistent operating philosophy through numerous market cycles -Research-based strategy -Rigorous underwriting leveraging real-time platform operating data -Total return driven §Experienced management team - top executives have worked together for an average tenure of 18+ years 2 About Essex Property Trust 20-34 Year Olds - Lost Fewer Jobs in 2008 -2009, recovering faster Echo Boomers will Drive Demand with Higher Propensity to Rent * Through September 2011 Sources: Marcus & Millichap Research Services, BLS Multifamily Fundamental Drivers * Source: Green Street Advisors Major Decline in For-Sale Housing Supply New Home Sales and Recessions 4 Easy Financing Converted Renters to Homeowners Residential Supply Distortion § West Coast recovered later, implying rent growth has greater upside potential § Better than average job growth prospects, especially in technology related industries § Most desirable locations due to quality of life § New supply remains muted, <1% annual addition to residential stock in Essex markets § Demographic tailwinds of retirees and 'echo boomers‘ expected to increase renter demand Essex expects market rents for its portfolio to increase 28% over the next 5 years. Economic Assumptions § Moderate U.S. GDP Growth 2.8% annual average § Moderate U.S. Job Growth 1.7% annual average § 3.5% CPI Growth Why Essex is Maintaining the West Coast Focus? 5 Drivers of strong continued demand in Essex markets § California and Washington combined are the 6th largest economy in the world § 52% of Venture Capital spending is in our markets - key driver of growth industries & jobs § Incoming Echo Boomers (64 million) & quality of life factors favor the West Coast § Higher percentage of educated workers The West Coast is Well-Positioned 6 California Population Trends on the Rebound California Job Growth now outpacing US Trend Drivers of Renter Demand - Population & Jobs Source: US Census Source: BLS 7 September 2009** Most state economies are doing poorly(red declining) West Coast economies are recovering The West Coast Recovery is Underway 8 Snapshots of FRB of Philadelphia Coincident Index* * The FRB of Philadelphia publishes its monthly coincident index as an indicator of the economic health of each state **Represents 3 month change in index September 2011** September Y-Y Job Growth: Selected Metros by % Growth (000’s) 9 Source: BLS § Tech/ Energy based markets are leading the way § Positive growth spreading across the country Strong MSA Job Growth in Essex Portfolio Job Growth: 1.6 million jobs created in U.S. and 130,000 in Essex markets 10 Education Data for Essex Counties & State/U.S. Data § Essex’s tech markets have a significantly higher percentage of college educated workers. § These markets should continue to lead job growth § Concentrated in the highest skilled California counties Source: U.S. Census Essex Attracts Higher Wage Renters Job Growth by Level of Education § BLS Household survey indicates the number of employed up 1.24 million Year- over-Year for September 2011 of which 978,000 were in the group Age 25+ with a College degree. 11 § High Single-Family Prices Restrict Homeownership § Despite the fall in home prices since 2008, prices remain high in supply-constrained markets Source: National Association of Realtors, Dataquick, Essex Homeownership is not Affordable 12 Conclusions: § Single family supply is low everywhere currently § When single family supply recovers, we expect a sharp rebound in the non-constrained markets § The supply constrained coastal rental markets will have less competition from for-sale as compared to 2003 - 2007 Source: U.S. Census Essex Supply Risk Low Class ‘B’ Vacancy Rates are Low in Supply- Constrained Markets Vacancy Rate Spread by Class (selected metros) 13 * All vacancies as of 2Q 2011 Sources: Marcus & Millichap Research Services, Reis Superior Class ‘B’ Occupancy in Essex Markets § To Grow FFO/share consistent with NAV Growth § Focus on delivering growth from operations platform § Target acquisitions generating (at least an) unlevered return of 9% § Target development generating at least 10% unlevered returns and for unfunded commitments to represent 5-7% of total capital § Target redevelopment generating unlevered returns of 8-10% § Actively upgrade the portfolio through investment and property sales (up to 20% of portfolio identified as being potentially for sale over the next several years.) Essex Intermediate Goals 14 Total Return Since IPO *Total Return as of June 7, 1994 to November 8, 2011 Performance Record 15 Top 10 REITs by Total Return* 1 Essex Property Trust, Inc. 2 Public Storage 3 Taubman Centers, Inc. 4 AvalonBay Communities, Inc. 5 Realty Income Corporation 6 Simon Property Group, Inc. 7 Tanger Factory Outlet Centers 8 First REIT of New Jersey 9 Vornado Realty Trust 10 EastGroup Properties, Inc. Seattle Market Review Average Rent as a % of Median Household Income (in 000’s) Job Growth vs. Total Residential Supply (% change) Actual Job Growth by Sector: Sept. ‘11 vs. Sept. ‘10 Source: Essex, U.S. Census, BLS Northern California Market Review (San Jose MSA Example) Average Rent as a % of Median Household Income (in 000’s) Job Growth vs. Total Residential Supply (% change) Actual Job Growth by Sector: Sept. ‘11 vs. Sept. ‘10 Gap 3% of current rents Source: Essex, U.S. Census, BLS Southern California Market Review (Los Angeles MSA Example) Average Rent as a % of Median Household Income (in 000’s) Job Growth vs. Total Residential Supply (% change) Actual Job Growth by Sector: Sept. ‘11 vs. Sept. ‘10 Gap 9.6% of current rents Source: Essex, U.S. Census, BLS Southern California Market Review Occupancy breaks through 95% for both markets for the first time since q4 2007. Essex believes with occupancy rates above 95% pricing power shifts to the landlord Source: BLS Source: Axiometrics *LA/Orange Numerical Average Multiple Investment Platforms §Development -Upgrading the portfolio -Over the past 25-years, we have delivered over 8,500 units through our development program §Acquisitions -Accelerating portfolio growth -Improving cash flows and total per share returns -Targeting markets with high rent growth potential -Since 2010, Essex has acquired $1.5 billion of high quality and well-located properties §Redevelopment -Repositioning the portfolio and augmenting internal growth -Capitalizing on the strategy of owning Class B quality assets in “A” locations §Co-Investments & Preferred Equity Investments -Diversifying capital sources -Enhancing risk adjusted returns -Moderating portfolio volatility 20 INVESTMENT ACTIVITY Since January 2010, Essex has acquired or committed to develop $1.5 billion in new investments 1 Corbella (169 units) 2 Elevation (157 units) 3 Courtyard off Main (109 units) 4 Joule (295 units) 5 The Bernard (63 units) 6 Redmond Hill (882 units) 7 Queen Anne (275 units) - 8 Fourth & U (171 units) 9 Family Tree (121 units) 10 The Commons (264 units) 11 101 San Fernando (323 units) 12 Bella Villagio (231 units) 13 Via (284 units) 14 Cadence Phase I (280 units) - 15 West Dublin (309 units) - Seattle Area Northern California Southern California 21 1 2 3 4 5 6 8 9 10 11 12 13 14 15 16 17 18 19 20 21 22 23 24 25 26 Acquisitions Development Preferred Equity Investments/ Co-investments Cost (in millions) Avg. Rent 7 Cost (in millions) Avg. Rent Cost (in millions) Avg. Rent 16 Arbors at Parc Rose (373 units) 17 Muse (152 units) 18 Allegro (96 units) 19 416 on Broadway (115 units) 20 Santee Court (165 units) 21 Santee Village (73 units) 22 Anavia (250 units) 23 Skyline (349 units) 24 Bellerive (63 units) 25 Reveal (438 units) 26 Fountain at La Brea (187 units) - Anavia - Anaheim, CA 101 San Fernando - San Jose, CA Essex Skyline - Santa Ana, CA 22 416 on Broadway - Glendale, CA Santee Court - Los Angeles, CA Elevation- Redmond, WA Bella Villagio - San Jose, CA Corbella at Juanita Bay - Kirkland, WA DEVELOPMENT TRACK RECORD Over the past 25-years, we have delivered over 8,500 units through our development program Estimated Units Estimated retail sq. feet Incurred to Date Estimated Total Cost Construction Complete Project Name Location Via Sunnyvale, CA Oct-11 Queen Anne(JV) Seattle, WA Apr-13 West Dublin (JV) Dublin, CA - Jun-13 Cadence - Phase I (JV) San Jose, CA - Jul-13 Fountain at La Brea (JV) West Hollywood, CA Jan-14 Total Active Development Pipeline ACTIVE DEVELOPMENT PIPELINE (Dollars in Millions) Via - Sunnyvale, CA 23 § Capitalize on the strategy of owning Class B quality assets in “A” locations - supply constraint in Essex markets results in older housing stock which leads to greater renovation potential § Selective repositioning: rent justified improvements to maximize NOI and value Highridge - Rancho Palos Verde, CA 255 units $16.6 million renovation cost $65,000 cost per unit 9.25% return Redevelopment Before After Before After The Pointe at Cupertino - Cupertino, CA 116 units $8.0 million renovation cost $69,000 cost per unit 9.5% return REDEVELOPMENT 24 Fund & Joint Ventures 25 The co-investment program facilitates external growth via private capital, provides a diversified source of equity and enhances risk adjusted returns. This platform represents 18.2% of the units in Essex’s total portfolio. Current Co-Investment Programs Consists of: § Fund II -14 well-positioned assets with dispositions beginning in 2012/2013 §Programmatic Joint Ventures -Wesco I - a 50/50 joint venture to acquire apartments. The joint venture has invested $375 million to date. -Canada Pension Plan Investment Board (“CPPIB”) - 55% Essex/45% CPPIB joint venture to develop Cadence and West Dublin. §Single Asset Joint Venture -Essex Skyline at MacArthur Place - a 50/50 joint venture to invest in a 349-unit high-rise condominium §Development Joint Ventures with Regional Developers: -Queen Anne- a 50/50 joint venture to develop and operate a 275-unit community. -Fountain at La Brea - a 50/50 joint venture to develop and operate a 187- unit community. Essex is 30% leveraged on total market capitalization with a strong interest coverage ratio of over 2.5x, staggered maturities and a BBB S&P corporate rating. Conservatively Proportioned and Flexible Balance Sheet Cost of Debt 5.5% 4.9% 5.0% 5.3% 5.2% 4.9% Debt Maturities Consolidated Debt ($MM):$2,260 at 9/30/11, excludes lines of credit 2011 Guidance (updated November 2, 2011) FFO Per Share Guidance $5.66- $5.74 Same Property Revenue Growth (Midpoint) 3.9% Same Property NOI Growth(Midpoint) 5.4% Market Expectations Market Market Market Job Growth Rent Growth Occupancy Southern California 0.9% 4.8% 95.2% Northern California 1.6% 9.7% 96.5% Seattle Metro 2.0% 9.0% 95.5% Weighted Average 1.2% 7.5% 95.8% US Economic Assumptions GDP Growth of 1.75% Job Growth of 1.1% Targeted Acquisitions $450 million - $550 million Targeted Development Investment $263 million related to finishing Via, starting Queen Anne and the Cadence CampusPhase I, West Dublin, and starting Fountain at La Brea 27 28 2011 Guidance Road Map NOTES 29 Via - Sunnyvale, CA 416 on Broadway - Glendale, CA Joule - Seattle, WA For additional information, please contact the Company’s Investor Relations department at (650) 849-1600. Fourth & U - Berkeley, CA Axis 2300 - Irvine, CA Arbors at Park Rose - Oxnard, CA
